DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
3.	Claims 4, 5, 14 and 15 are objected to because of the following informalities.  In each of claims 4 and 14, the phrase “for each patient-specific kinetic and kinematic response value” should read “wherein for each patient-specific kinetic and kinematic response value”.  Claims 5 and 15 are objected to due to their dependency.  Appropriate correction is required.
4.	Claim 13 is objected to because of the following informalities.  The phrase “The method of claim 11” should read “The method of claim 12”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahfouz (WO2017/160889).
Regarding claim 1, Mahfouz discloses A method for optimizing a knee arthroplasty surgical procedure (“FIG.6 is a workflow for augmented reality for joint arthroplasty in accordance with the instant disclosure” in par. [0018];  “FIG.26 is a block diagram of an exemplary process to simulate and evaluate intra-operative kinematics” in par. [0038];  “By way of example, the exemplary process will be described in terms of a workflow for an ankle arthroplasty using UWB/IMU based surgical guidance in section. But it should also be understood, however, that this process may also be used in other surgical procedures including, without limitation, for total knee arthroplasty” in par. [0041];  “Referring to FIG.6, a left side flow diagram depicts a process for creating cutting guides preoperatively that may include creation of physical alignment guides, physical cutting guides, virtual alignment guides, and virtual cutting guides utilized as part of an augmented reality enabled surgery. The pre-operative steps include creating a virtual model of the patient-specific anatomy that will be the subject of the surgical procedure. The virtual anatomical model may be created from a static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound. In exemplary form, the virtual anatomical model may comprise any bone or groups of bones such as a joint including the knee, hip, shoulder, ankle and/or spine segment. Moreover, the virtual anatomical model may be used in an augmented reality system to perform collaborative surgical planning” in par. [0130]), the method comprising: 
receiving pre-operative data comprising (i) anatomical measurements of the patient, (ii) soft tissue measurements of the patient's anatomy, and (iii) implant parameters identifying an implant to be used in the knee arthroplasty surgical procedure (“Turning to FIG.9, a block diagram depicts an exemplary embodiment for preoperative and intraoperative workflows in greater detail than that depicted in FIG.6 to create virtual jigs for joint arthroplasty using an AR system and a hybrid tracking systems such as IMU and UWB. In the preoperative workflow, the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof. Post completion of calibration process, a reconstructed 3D patient specific anatomy virtual model is created” in par. [0154];  “The inputs to the deep neural network may include patient geometry, soft tissue data, and kinematic data, all of which are processed by the network to determine best shape of the patient specific implant that restores patient anatomy and aids in achieving optimal post-operative kinematics. Those skilled in the art are familiar with neural networks and, accordingly, a detailed discussion of neural networks has been omitted in furtherance of brevity” in par. [0287]); 
selecting an equation set from a plurality of pre-generated equation sets based on the pre-operative data (“The system generates 18 equations (6 for tibia, 6 for femur and 6 for patella). Given an interest in femorotibial kinematics only, 5 degrees of freedom (axial rotation, 3 translations, and abduction/adduction) of the femur with respect to the tibia may be solved for. All other equations should be suitably constrained” in par. [0286];  By way of example, determining normal healthy kinematics may be through the use of deep neural network, where the network may be trained by motions performed by healthy joints. The deep neural network may take pathological motion input and determines the optimal healthy kinematics (see FIG.73)” in par. [0275]); and 
during the knee arthroplasty surgical procedure, providing patient-specific kinetic and kinematic response values on one or more displays using an optimization process (“The AR system may operate in combination with the reference trackers on the patient bone and implant to perform a kinematic verification, where the surgeon can manually manipulate the bone and/or joint. The AR may overlay information regarding the placement of the implant, the range of motion of the implant, and the contacting area of the implant during motion (see FIG.26)” in par. [0153];  “FIG.101 depicts an exemplary screen shot from a knee planning software application that includes kinematic data as captured by the dynamic imaging process and allows information to be created regarding the soft tissue envelope throughout the range of motion to help improve ligament balancing when developing the surgical plan, as opposed to adjusting in the operating room” in par. [0300]) comprising: 
collecting intraoperative data from one or more surgical tools of a computer-assisted surgical system (“Once the implant trial sequence has been concluded, and the implant range of motion and contacts verified, the AR system may work in combination with one or more surgical instruments and bone reference trackers (enabled by at least one of an UWB unit and an IMU unit) to provide placement information concerning the implant virtually on the AR visor, or computer screen, or laser projected onto the patient. For example, utilizing the location and orientation information from the trackers on the patient’s bone and surgical instrument, the AR system may provide visualization of the placement of the implant by overlaying a virtual bone and the virtual acetabular cup on the patient in the context of a total hip arthroplasty (see FIGS.29-32)” in par. [0152]), 
using the intraoperative data and the pre-operative data to solve the equation set, thereby yielding the plurality of patient-specific kinetic and kinematic response values (“The system generates 18 equations (6 for tibia, 6 for femur and 6 for patella). Given an interest in femorotibial kinematics only, 5 degrees of freedom (axial rotation, 3 translations, and abduction/adduction) of the femur with respect to the tibia may be solved for. All other equations should be suitably constrained” in par. [0286];  By way of example, determining normal healthy kinematics may be through the use of deep neural network, where the network may be trained by motions performed by healthy joints. The deep neural network may take pathological motion input and determines the optimal healthy kinematics (see FIG.73)” in par. [0275]), and 
providing a visualization of the patient-specific kinetic and kinematic response values on the displays (“In the intraoperative workflow component, a patient may be tagged with multiple rigid units attached onto the patient’s anatomy. The term “unit” in the exemplary embodiments can be understood as one or more sensors to measure the location and orientation of a target that is wirelessly connected to a self-referenced hybrid navigation system based on IMU and UWB technologies … Post registration and post virtual guide creation, the virtual guide is rendered using one or more augmented reality modules to allow depiction of the virtual guide aligned with the real world patient anatomy. In this fashion, the virtual guides may be visually superimposed onto the patient’s anatomy through either an overlay image on a head- mounted or hand-held (or body-attached) display or through a projection system, which may consist of lasers or projectors for superimposing the virtual guide. The virtual implants can be used to evaluate intra- and post-operative kinematics where implant components are sized and placed on the virtual bone models in software” in par. [0155]).
Regarding claim 11, Mahfouz discloses method for optimizing a knee arthroplasty surgical procedure (“FIG.6 is a workflow for augmented reality for joint arthroplasty in accordance with the instant disclosure” in par. [0018];  “FIG.26 is a block diagram of an exemplary process to simulate and evaluate intra-operative kinematics” in par. [0038];  “By way of example, the exemplary process will be described in terms of a workflow for an ankle arthroplasty using UWB/IMU based surgical guidance in section. But it should also be understood, however, that this process may also be used in other surgical procedures including, without limitation, for total knee arthroplasty” in par. [0041];  “Referring to FIG.6, a left side flow diagram depicts a process for creating cutting guides preoperatively that may include creation of physical alignment guides, physical cutting guides, virtual alignment guides, and virtual cutting guides utilized as part of an augmented reality enabled surgery. The pre-operative steps include creating a virtual model of the patient-specific anatomy that will be the subject of the surgical procedure. The virtual anatomical model may be created from a static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound. In exemplary form, the virtual anatomical model may comprise any bone or groups of bones such as a joint including the knee, hip, shoulder, ankle and/or spine segment. Moreover, the virtual anatomical model may be used in an augmented reality system to perform collaborative surgical planning” in par. [0130]), the method comprising: 
receiving pre-operative data comprising (i) anatomical measurements of the patient, (ii) soft tissue measurements of the patient's anatomy, and (iii) implant parameters identifying an implant to be used in the knee arthroplasty surgical procedure (“Turning to FIG.9, a block diagram depicts an exemplary embodiment for preoperative and intraoperative workflows in greater detail than that depicted in FIG.6 to create virtual jigs for joint arthroplasty using an AR system and a hybrid tracking systems such as IMU and UWB. In the preoperative workflow, the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof. Post completion of calibration process, a reconstructed 3D patient specific anatomy virtual model is created” in par. [0154];  “The inputs to the deep neural network may include patient geometry, soft tissue data, and kinematic data, all of which are processed by the network to determine best shape of the patient specific implant that restores patient anatomy and aids in achieving optimal post-operative kinematics. Those skilled in the art are familiar with neural networks and, accordingly, a detailed discussion of neural networks has been omitted in furtherance of brevity” in par. [0287]);
selecting a machine learning model from a plurality of trained machine learning models based on the pre-operative data, wherein the machine learning model is trained to transform the pre-operative data to one or more kinetic response values and one or more kinematic response values (“The system generates 18 equations (6 for tibia, 6 for femur and 6 for patella). Given an interest in femorotibial kinematics only, 5 degrees of freedom (axial rotation, 3 translations, and abduction/adduction) of the femur with respect to the tibia may be solved for. All other equations should be suitably constrained” in par. [0286];  By way of example, determining normal healthy kinematics may be through the use of deep neural network, where the network may be trained by motions performed by healthy joints. The deep neural network may take pathological motion input and determines the optimal healthy kinematics (see FIG.73)” in par. [0275]); and 
during the knee arthroplasty surgical procedure, providing patient-specific kinetic and kinematic response values on one or more displays using an optimization process (“The AR system may operate in combination with the reference trackers on the patient bone and implant to perform a kinematic verification, where the surgeon can manually manipulate the bone and/or joint. The AR may overlay information regarding the placement of the implant, the range of motion of the implant, and the contacting area of the implant during motion (see FIG.26)” in par. [0153];  “FIG.101 depicts an exemplary screen shot from a knee planning software application that includes kinematic data as captured by the dynamic imaging process and allows information to be created regarding the soft tissue envelope throughout the range of motion to help improve ligament balancing when developing the surgical plan, as opposed to adjusting in the operating room” in par. [0300]) comprising: 
collecting intraoperative data from one or more surgical tools of a computer-assisted surgical system (“Once the implant trial sequence has been concluded, and the implant range of motion and contacts verified, the AR system may work in combination with one or more surgical instruments and bone reference trackers (enabled by at least one of an UWB unit and an IMU unit) to provide placement information concerning the implant virtually on the AR visor, or computer screen, or laser projected onto the patient. For example, utilizing the location and orientation information from the trackers on the patient’s bone and surgical instrument, the AR system may provide visualization of the placement of the implant by overlaying a virtual bone and the virtual acetabular cup on the patient in the context of a total hip arthroplasty (see FIGS.29-32)” in par. [0152]), 
applying the machine learning model to the pre-operative data and the intraoperative data, thereby determining a plurality of patient-specific kinetic and kinematic response values (“The system generates 18 equations (6 for tibia, 6 for femur and 6 for patella). Given an interest in femorotibial kinematics only, 5 degrees of freedom (axial rotation, 3 translations, and abduction/adduction) of the femur with respect to the tibia may be solved for. All other equations should be suitably constrained” in par. [0286];  By way of example, determining normal healthy kinematics may be through the use of deep neural network, where the network may be trained by motions performed by healthy joints. The deep neural network may take pathological motion input and determines the optimal healthy kinematics (see FIG.73)” in par. [0275]), and 
providing a visualization of the patient-specific kinetic and kinematic response values on the displays (“In the intraoperative workflow component, a patient may be tagged with multiple rigid units attached onto the patient’s anatomy. The term “unit” in the exemplary embodiments can be understood as one or more sensors to measure the location and orientation of a target that is wirelessly connected to a self-referenced hybrid navigation system based on IMU and UWB technologies … Post registration and post virtual guide creation, the virtual guide is rendered using one or more augmented reality modules to allow depiction of the virtual guide aligned with the real world patient anatomy. In this fashion, the virtual guides may be visually superimposed onto the patient’s anatomy through either an overlay image on a head- mounted or hand-held (or body-attached) display or through a projection system, which may consist of lasers or projectors for superimposing the virtual guide. The virtual implants can be used to evaluate intra- and post-operative kinematics where implant components are sized and placed on the virtual bone models in software” in par. [0155]).
Regarding claim 20, Mahfouz discloses A computer-assisted surgical system (“FIG.6 is a workflow for augmented reality for joint arthroplasty in accordance with the instant disclosure” in par. [0018];  “FIG.26 is a block diagram of an exemplary process to simulate and evaluate intra-operative kinematics” in par. [0038];  “By way of example, the exemplary process will be described in terms of a workflow for an ankle arthroplasty using UWB/IMU based surgical guidance in section. But it should also be understood, however, that this process may also be used in other surgical procedures including, without limitation, for total knee arthroplasty” in par. [0041];  “Referring to FIG.6, a left side flow diagram depicts a process for creating cutting guides preoperatively that may include creation of physical alignment guides, physical cutting guides, virtual alignment guides, and virtual cutting guides utilized as part of an augmented reality enabled surgery. The pre-operative steps include creating a virtual model of the patient-specific anatomy that will be the subject of the surgical procedure. The virtual anatomical model may be created from a static imaging modalities, such as computed tomography (CT), magnetic resonance imaging (MRI) and/or X-ray, or from dynamic imaging modalities such as fluoroscopy or tracker enabled ultrasound. In exemplary form, the virtual anatomical model may comprise any bone or groups of bones such as a joint including the knee, hip, shoulder, ankle and/or spine segment. Moreover, the virtual anatomical model may be used in an augmented reality system to perform collaborative surgical planning” in par. [0130]) comprising: 
one or more surgical tools generating intraoperative data during a knee arthroplasty surgical procedure (“Once the implant trial sequence has been concluded, and the implant range of motion and contacts verified, the AR system may work in combination with one or more surgical instruments and bone reference trackers (enabled by at least one of an UWB unit and an IMU unit) to provide placement information concerning the implant virtually on the AR visor, or computer screen, or laser projected onto the patient. For example, utilizing the location and orientation information from the trackers on the patient’s bone and surgical instrument, the AR system may provide visualization of the placement of the implant by overlaying a virtual bone and the virtual acetabular cup on the patient in the context of a total hip arthroplasty (see FIGS.29-32)” in par. [0152]); 
a database comprising a plurality of pre-generated equation sets (“The system generates 18 equations (6 for tibia, 6 for femur and 6 for patella). Given an interest in femorotibial kinematics only, 5 degrees of freedom (axial rotation, 3 translations, and abduction/adduction) of the femur with respect to the tibia may be solved for. All other equations should be suitably constrained” in par. [0286];  By way of example, determining normal healthy kinematics may be through the use of deep neural network, where the network may be trained by motions performed by healthy joints. The deep neural network may take pathological motion input and determines the optimal healthy kinematics (see FIG.73)” in par. [0275]); 
a processor configured to: 
receive pre-operative data comprising (i) anatomical measurements of the patient, (ii) soft tissue measurements of the patient's anatomy, and (iii) implant parameters identifying an implant to be used in the knee arthroplasty surgical procedure (“Turning to FIG.9, a block diagram depicts an exemplary embodiment for preoperative and intraoperative workflows in greater detail than that depicted in FIG.6 to create virtual jigs for joint arthroplasty using an AR system and a hybrid tracking systems such as IMU and UWB. In the preoperative workflow, the patient specific anatomy must be extracted or constructed by using some imaging modalities such as computed tomography (CT), magnetic resonance imaging (MRI), dual plane X-Ray radiographs, single plane fluoroscopy, or a combination thereof. Post completion of calibration process, a reconstructed 3D patient specific anatomy virtual model is created” in par. [0154];  “The inputs to the deep neural network may include patient geometry, soft tissue data, and kinematic data, all of which are processed by the network to determine best shape of the patient specific implant that restores patient anatomy and aids in achieving optimal post-operative kinematics. Those skilled in the art are familiar with neural networks and, accordingly, a detailed discussion of neural networks has been omitted in furtherance of brevity” in par. [0287]); 
select an equation set from the plurality of pre-generated equation sets based on the pre-operative data, during the knee arthroplasty surgical procedure (“The system generates 18 equations (6 for tibia, 6 for femur and 6 for patella). Given an interest in femorotibial kinematics only, 5 degrees of freedom (axial rotation, 3 translations, and abduction/adduction) of the femur with respect to the tibia may be solved for. All other equations should be suitably constrained” in par. [0286];  By way of example, determining normal healthy kinematics may be through the use of deep neural network, where the network may be trained by motions performed by healthy joints. The deep neural network may take pathological motion input and determines the optimal healthy kinematics (see FIG.73)” in par. [0275]), 
perform an optimization process solving the equation set using the pre-operative data and the intraoperative data to determine a plurality of patient-specific kinetic and kinematic response values (“The system generates 18 equations (6 for tibia, 6 for femur and 6 for patella). Given an interest in femorotibial kinematics only, 5 degrees of freedom (axial rotation, 3 translations, and abduction/adduction) of the femur with respect to the tibia may be solved for. All other equations should be suitably constrained” in par. [0286];  By way of example, determining normal healthy kinematics may be through the use of deep neural network, where the network may be trained by motions performed by healthy joints. The deep neural network may take pathological motion input and determines the optimal healthy kinematics (see FIG.73)” in par. [0275]); and 
a graphical user interface providing an interactive visualization of the patient-specific kinetic and kinematic response values (“In the intraoperative workflow component, a patient may be tagged with multiple rigid units attached onto the patient’s anatomy. The term “unit” in the exemplary embodiments can be understood as one or more sensors to measure the location and orientation of a target that is wirelessly connected to a self-referenced hybrid navigation system based on IMU and UWB technologies … Post registration and post virtual guide creation, the virtual guide is rendered using one or more augmented reality modules to allow depiction of the virtual guide aligned with the real world patient anatomy. In this fashion, the virtual guides may be visually superimposed onto the patient’s anatomy through either an overlay image on a head- mounted or hand-held (or body-attached) display or through a projection system, which may consist of lasers or projectors for superimposing the virtual guide. The virtual implants can be used to evaluate intra- and post-operative kinematics where implant components are sized and placed on the virtual bone models in software” in par. [0155]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Lang (US2017/0258526).
Regarding claim 2, Mahfouz discloses The method of claim 1, but fails to disclose wherein the patient-specific kinetic and kinematic response values comprise subsets of kinetic and kinematic response values for a plurality of knee flexion values.
Lang teaches, in the same field of endeavor of a method for optimizing a knee arthroplasty surgical procedure, patient-specific kinetic and kinematic response values are a function of knee flexion values (“Such dynamic views or functional views can include kinematic studies of a joint, e.g. obtained with an intraoperative laser or 3D scanner, which can be used by a surgeon to obtain scans of the knee, hip, shoulder an any other joint at different flexion angles, extensions angles, rotation angles, abduction angles, adduction angles, e.g. 0, 10, 15, 20, 30, 40, 45, 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150 degrees etc.” in par. [1306]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lang to the disclosure of Mahfouz such that the patient-specific kinetic and kinematic response values comprise subsets of kinetic and kinematic response values for a plurality of knee flexion values.  The motivation would be to determine an optimum surgical procedure using standard and well known relationship variables with predictable results.
Regarding claim 12, Mahfouz discloses The method of claim 11, but fails to disclose wherein the patient-specific kinetic and kinematic response values comprise kinetic and kinematic response values for a plurality of knee flexion values.
Lang teaches, in the same field of endeavor of a method for optimizing a knee arthroplasty surgical procedure, patient-specific kinetic and kinematic response values are a function of knee flexion values (“Such dynamic views or functional views can include kinematic studies of a joint, e.g. obtained with an intraoperative laser or 3D scanner, which can be used by a surgeon to obtain scans of the knee, hip, shoulder an any other joint at different flexion angles, extensions angles, rotation angles, abduction angles, adduction angles, e.g. 0, 10, 15, 20, 30, 40, 45, 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150 degrees etc.” in par. [1306]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Lang to the disclosure of Mahfouz such that the patient-specific kinetic and kinematic response values comprise subsets of kinetic and kinematic response values for a plurality of knee flexion values.  The motivation would be to determine an optimum surgical procedure using standard and well known relationship variables with predictable results.
7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Lang (US2017/0258526) further in view of Steines et al. (US2013/0211531).
Regarding claim 3, the combined references of Mahfouz and Lang disclose The method of claim 2, but fail to explicitly disclose wherein the visualization is interactive and allows user-selection of individual subsets of the kinetic and kinematic response values based on a user-selected knee flexion value.
Steines teaches, in the same field of endeavor of a method for optimizing a knee arthroplasty surgical procedure, using an interactive display to make surgical value selections (“Optionally, the surgeon can use an interactive computer display to select the desired acetabular cup abduction, adduction, anteversion, retroversion, rotation and other orientation, which is then transferred or translated into the position and orientation of one or more guides attached to or directly or indirectly linked to the mold” in par. [1217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahfouz with the teaching of Steines in order to provide increase user convenience.
Regarding claim 13, the combined references of Mahfouz and Lang disclose The method of claim 12, but fail to explicitly disclose wherein the visualization is interactive and allows user-selection of individual subsets of the kinetic and kinematic response values based on a user-selected knee flexion value.
Steines teaches, in the same field of endeavor of a method for optimizing a knee arthroplasty surgical procedure, using an interactive display to make surgical value selections (“Optionally, the surgeon can use an interactive computer display to select the desired acetabular cup abduction, adduction, anteversion, retroversion, rotation and other orientation, which is then transferred or translated into the position and orientation of one or more guides attached to or directly or indirectly linked to the mold” in par. [1217]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahfouz with the teaching of Steines in order to provide increase user convenience.
8.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Buschmann (US2019/0283583).
Regarding claim 4, Mahfouz discloses The method of claim 1, but fails to disclose for each patient-specific kinetic and kinematic response value, the visualization displays an indication of differences between the patient-specific kinetic and kinematic response value and a corresponding target value provided by a surgeon.
However, Mahfouz discloses a surgeon uses visualization displays to carry out a surgical plan (“The present disclosure is directed to dynamic orthopedic implants, methods of creating the same, methods of manufacturing the same, and mounting the dynamic implants as part of a surgical procedure, as well as tracking devices used to track surgical instruments, implants, patient anatomy, and a surgeon as part of carrying out a surgical plan that may include displaying an augmented reality scene over real-world images of a patient, surgical tools, and implants as part of surgical navigation” in par. [0002]) using patient-specific kinetic and kinematic response values (par. [0038], [0153], [0155]) and it is inherent that in order to carry out a surgical plan a surgeon will have a target value.
 Furthermore, it is routine to display to a user differences between actual and target values as taught by Buschmann (“However, it can also be advantageous that in addition to these values, which are commonly referred to as “actual values”, target values for at least one or some of the operating parameters are displayed. This can be done, for example, by displaying not only the actual value in the framed boxes, but also the target value and, if necessary, even the difference between the two, so that the operator can adapt the working mode or the mode of operation” in par. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Bushmann to the disclosure of Mahfouz in order to improve user interface.
Regarding claim 14, Mahfouz discloses The method of claim 11, for each patient-specific kinetic and kinematic response value, the visualization displays an indication of differences between the patient-specific kinetic and kinematic response value and a corresponding target value provided by a surgeon.
However, Mahfouz discloses a surgeon uses visualization displays to carry out a surgical plan (“The present disclosure is directed to dynamic orthopedic implants, methods of creating the same, methods of manufacturing the same, and mounting the dynamic implants as part of a surgical procedure, as well as tracking devices used to track surgical instruments, implants, patient anatomy, and a surgeon as part of carrying out a surgical plan that may include displaying an augmented reality scene over real-world images of a patient, surgical tools, and implants as part of surgical navigation” in par. [0002]) using patient-specific kinetic and kinematic response values (par. [0038], [0153], [0155]) and it is inherent that in order to carry out a surgical plan a surgeon will have a target value.
 Furthermore, it is routine to display to a user differences between actual and target values as taught by Buschmann (“However, it can also be advantageous that in addition to these values, which are commonly referred to as “actual values”, target values for at least one or some of the operating parameters are displayed. This can be done, for example, by displaying not only the actual value in the framed boxes, but also the target value and, if necessary, even the difference between the two, so that the operator can adapt the working mode or the mode of operation” in par. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Bushmann to the disclosure of Mahfouz in order to improve user interface.
9.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Buschmann (US2019/0283583) further in view of Pokotilav et al. (US10,758,322).
Regarding claim 5, the combined references of Mahfouz and Buschmann disclose The method of claim 4, but fail to disclose wherein each patient-specific kinetic and kinematic response value and corresponding target value is depicted on a slider scale.
However, it is routine to use a slider scale in displays as taught by Pokotilav (“One of a plurality of controllable features can be to adjust the intensity of whiteness, and the intensity of whiteness can be adjusted or otherwise selected by moving the slider 3324 along the scale 3324 of the whiteness adjuster 3314” in col. 49 ln. 66 – col 50 ln. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahfouz with the teaching of Pokotilav in order to improve the user interface.
Regarding claim 15, the combined references of Mahfouz and Buschmann The method of claim 14, but fail to disclose wherein each patient-specific kinetic and kinematic response value and corresponding target value is depicted on a slider scale.
However, it is routine to use a slider scale in displays as taught by Pokotilav (“One of a plurality of controllable features can be to adjust the intensity of whiteness, and the intensity of whiteness can be adjusted or otherwise selected by moving the slider 3324 along the scale 3324 of the whiteness adjuster 3314” in col. 49 ln. 66 – col 50 ln. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahfouz with the teaching of Pokotilav in order to improve the user interface.
10.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Silverman et al. (US2014/0323862).
Regarding claim 6, Mahfouz discloses The method of claim 5, but fails to disclose wherein the slider scale further includes one or more indicators of a 510(K) limit associated with the patient-specific kinetic and kinematic response value depicted on the slider scale.
However it is well known that the FDA provides 510(k) limits on medical devices and presenting the limit is a display design choice (see Silverman at par. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahfouz with the teaching of Silverman to provide a user friendly display interface.
Regarding claim 16, Mahfouz discloses The method of claim 15, but fails to disclose wherein the slider scale further includes one or more indicators of a 510(K) limit associated with the patient-specific kinetic and kinematic response value depicted on the slider scale.
However it is well known that the FDA provides 510(k) limits on medical devices and presenting the limit is a display design choice (see Silverman at par. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahfouz with the teaching of Silverman to provide a user friendly display interface.
11.	Claims 7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Mckinnon et al. (2013/0203031).
Regarding claim 7, Mahfouz discloses The method of claim 1, where Mckinnon discloses a distinct weight value is applied to each the patient-specific kinetic and kinematic response value during the solving of the equation set (“As such, in some embodiments, the orthopaedic responses may be associated with weighted values such that the optimization process accords greater weight to certain responses than others. These weighted values may act as desirability factors or functions quantifying the relative importance of the various orthopaedic responses” in par. [0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahfouz with the teaching of Mckinnon in order to 
Regarding claim 17, Mahfouz discloses The method of claim 11, but fails to disclose wherein the machine learning model is a neural network trained using a database of information collected from previous knee arthroplasty surgical procedures.
Mckinnon teaches, in the same field of endeavor of a method for optimizing a knee arthroplasty surgical procedure, wherein the machine learning model is a neural network trained using a database of information collected from previous knee arthroplasty surgical procedures (“In some embodiments, tools such as NeuroSolutions 6.0, available from NeuroDimensions, Inc. of Gainesville, Fla., may further facilitate the development and training of the neural networks. In some embodiments, a database of information collected from previous orthopaedic procedures or studies may be used to train the neural networks, and, as additional data is collected over time, the neural networks may be further refined to enhance the optimization processes described herein” in par. [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Mahfouz and Mckinnon since it would have provided an improved machine learning model with predictable results.
Regarding claim 18, Mahfouz discloses The method of claim 11, but fails to disclose wherein the machine learning model is a support vector machine trained using a database of information collected from previous knee arthroplasty surgical procedures.
Mckinnon teaches, in the same field of endeavor of a method for optimizing a knee arthroplasty surgical procedure, wherein the machine learning model is a support vector machine trained using a database of information collected from previous knee arthroplasty surgical procedures (“In some embodiments, the relationship(s) may be defined by one or more trained support vector machines. Like some neural networks, a support vector machine may be trained to recognize patterns in existing data, such as data collected from previous orthopaedic procedures or studies, and, once trained, used to predict orthopaedic responses for an orthopaedic procedure for a particular patient based on settings for certain orthopaedic factors” in par. [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosure of Mahfouz and Mckinnon since it would have provided an improved machine learning model with predictable results.
Regarding claim 19, Mahfouz discloses The method of claim 11, wherein Mckinnon discloses further comprising: detecting an update of one or more of the pre-operative data during the knee arthroplasty surgical procedure (“At step 126, the process determines whether the biomechanic and anatomic fit optimization steps has changed any of the optimized parameters determined in earlier steps. If so, the process proceeds to step 128 in which data concerning the change to those parameters is updated or otherwise adjusted, and the biomechanic and anatomic fit optimization steps 116-124 are re-run. At step 126, if there has not been changes to any of the optimized parameters determined in the earlier steps, the process proceeds to approval and manufacturing steps 130-136. Those of skill in the art will appreciate that steps 126 and 128 may be utilized as a feedback loop to facilitate convergence of the optimized parameters for general size group, biomechanic fit and anatomic fit to provide an overall optimized parameter set for the orthopaedic procedure” in par. [0138]); applying the machine learning model to the updated pre-operative data, thereby determining a plurality of updated patient-specific kinetic and kinematic response values (“The system generates 18 equations (6 for tibia, 6 for femur and 6 for patella). Given an interest in femorotibial kinematics only, 5 degrees of freedom (axial rotation, 3 translations, and abduction/adduction) of the femur with respect to the tibia may be solved for. All other equations should be suitably constrained” in par. [0286];  By way of example, determining normal healthy kinematics may be through the use of deep neural network, where the network may be trained by motions performed by healthy joints. The deep neural network may take pathological motion input and determines the optimal healthy kinematics (see FIG.73)” in par. [0275]); providing a visualization of the updated patient-specific kinetic and kinematic response values on the displays (“In the intraoperative workflow component, a patient may be tagged with multiple rigid units attached onto the patient’s anatomy. The term “unit” in the exemplary embodiments can be understood as one or more sensors to measure the location and orientation of a target that is wirelessly connected to a self-referenced hybrid navigation system based on IMU and UWB technologies … Post registration and post virtual guide creation, the virtual guide is rendered using one or more augmented reality modules to allow depiction of the virtual guide aligned with the real world patient anatomy. In this fashion, the virtual guides may be visually superimposed onto the patient’s anatomy through either an overlay image on a head- mounted or hand-held (or body-attached) display or through a projection system, which may consist of lasers or projectors for superimposing the virtual guide. The virtual implants can be used to evaluate intra- and post-operative kinematics where implant components are sized and placed on the virtual bone models in software” in par. [0155]).
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Isola et al. (US2017/0189715).
Regarding claim 8, Mahfouz discloses The method of claim 7, but fails to disclose wherein the equation set is solved using a Goal Programming (GP) algorithm.
Isola teaches, in the same field of endeavor of medical systems, using Goal Programming to solve multi-criteria optimization problems (“This approach is commonly used in traditional IMRT fluence map optimizations. Another method for multi-criteria optimization is the “Goal programming” method. Here, the decision maker already knows the desired value for each objective. Then, a least-squared-problem is minimized to find the best solution, which minimizes the distance from this reference vector of desired values” in par. [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique taught by Isola to the method of Mahfouz since it would have provided a known optimization approach with predictable results.
13.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Isola et al. (US2017/0189715) further in view of Zhu et al. (CN102781072).
Regarding claim 9, the combined references of Mahfouz and Isola disclose The method of claim 8, but fail to disclose wherein the distinct weight value applied to the patient-specific kinetic and kinematic response values are determined though a Group Decision Making (GDM) process. 
Zhu teaches  a weighting algorithm using a Group Decision Making process (“The invention GroupDecision Making, the group decision (GDM) theory is applied to the network selecting algorithm, using the compatibility concept group decision to obtain the subjective and objective weight vectors are integrated to form a new weight vector, and finally using the related theory of compatibility to judge whether the weight vector has the rationality” on pg. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique taught by Zhu to the method of Mahfouz since it would have provided a known weighting algorithm with predictable results.
14.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz (WO2017/160889) in view of Cohen et al. (US2017/0143245).
Regarding claim 10, Mahfouz discloses The method of claim 1, but fails to disclose wherein the optimization process is executed in response to activation of one or more user interface components on the displays.  
However, it is routine to execute a process through activation of one or more user interface components on a display, as exemplified by Cohen (“In some implementations, the display 270, in conjunction with suitable stored instructions, may be used to implement a graphical user interface displaying an application icon 285 that may be used to control a process or execute instructions, such as an automated testing process, or allow the user to provide input or data to a processor” in par. [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mahfouz with the teaching of Cohen since it would have provided user friendly interface with predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667